Citation Nr: 1339120	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  11-17 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating, greater than 30 percent for Posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1953 to December 1953.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim for an increased rating.  The Veteran appealed the denial in this decision, and the matter is now before the Board.
 
Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system.  The documents within the system do not include any non-duplicative materials pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran June 2011, the Veteran requested to appear before a Veterans Law Judge via video conference hearing.  She was subsequently scheduled for a video conference hearing to be conducted at the RO in San Antonio, Texas in September 2013.  The Veteran failed to report for the scheduled hearing, however in a report of contacted from that same month the Veteran indicated that she had moved and now lived approximately 400 miles from the San Antonio RO.  The Veteran requested that a video conference hearing be rescheduled at the Waco RO, which is substantially closer to her home.

As a general rule, when a veteran fails to report for a scheduled hearing without good cause, the hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2013).   However, when good cause is shown, the hearing will be rescheduled for the next available hearing date after the Veteran or her representative gives notice that the contingency which gave rise to the request for postponement has been removed.  Id.

Here, the Board finds that the Veteran's move to a home 400 miles from the RO amounts to good cause.  Thus, her failure to report to the scheduled hearing in September 2013 does not constitute a withdraw of her hearing request, and a new hearing should be scheduled. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the RO in Waco, Texas at the earliest available opportunity.  The RO should notify the Veteran and her representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

